IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2009
                                     No. 08-50982
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

TAYRELL RICHARD LARRY

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:99-CR-90-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Tayrell Richard Larry, federal prisoner # 03016-180, seeks leave to proceed
in forma pauperis (IFP) to appeal the dismissal of his motion filed pursuant to
28 U.S.C. § 2241, wherein he sought to have the district court apply U.S.S.G.
§ 5G1.3(b) and adjust his sentence for distribution of crack cocaine. The district
court denied IFP and certified that Larry’s appeal was not taken in good faith.
By moving for leave to proceed IFP, Larry is challenging the district court’s
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); F ED. R.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50982

A PP. P. 24(a)(5). However, Larry has not demonstrated any nonfrivolous ground
for appeal.
      Larry argues that the district court should have credited his time in state
custody to his federal sentence pursuant to § 5G1.3(b). Because Larry’s petition
challenges errors that occurred at sentencing and does not satisfy the
requirements of the savings clause of 28 U.S.C. § 2255, it should not have been
brought as a § 2241 petition. See Reyes-Requena v. United States, 243 F.3d 893,
904 (5th Cir. 2001).   Moreover, Larry’s challenge to the application of the
Guidelines is not cognizable in a § 2255 motion. See United States v. Cervantes,
132 F.3d 1106, 1109 (5th Cir. 1998). Larry’s petition was an unauthorized
motion which the district court was without jurisdiction to entertain. See United
States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Larry’s appeal is from the
denial of an unauthorized motion.
      Larry’s appeal does not involve legal points arguable on their merits, and
it is therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, the IFP motion is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202; 5 TH C IR. R. 42.2




                                        2